The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inficon CMS5000 (Trihalomethane application note 2010, newly cited and applied, hereinafter called CMS5000 THM) in view of Inficon CMS5000 (CMS5000 water analysis 2012, newly cited and applied, hereinafter called CMS5000 VOC), Saini (US 2013/0029427) and further in view of Thompson (US 5,777,214) or Sivavec (US 6,485,688).  
Continuous monitoring of treated drinking water for trihalomethane (THM) disinfection by-products in the CMS5000 THM application note.  Trihalomethanes (THMs) are a group of four compounds (chloroform, bromoform, bromodichloromethane, and dibromochloromethane) formed as by-products when either chlorine or bromine is used as a drinking water disinfectant to control microbial contamination.  These THMs, commonly referred to as disinfection by-products, are the result of the disinfectant reacting with naturally occurring organic matter (i.e. decaying vegetation) found in untreated water.  The THMs produced may have adverse health effects at high concentrations.  As a result, the USEPA issued regulations limiting the levels permissible in drinking water.  This limit is expressed as the total concentration of THMs, or total trihalomethanes (TTHMs), and is threshold set at 80 parts per billion (ppb) in finished water.  Due to the potentially hazardous effects of THMs, on-site detection and quantitation of these compounds is necessary to determine the quality, and therefore suitability, of treated drinking water for human consumption.  INFICON has developed a fully automated CMS5000 Monitoring System, consisting of a gas chromatograph (GC) and purge and trap sampling device particularly useful in this type of application.  Due to constantly fluctuating amounts of organic matter in water supplies, it would be advantageous to test for TTHMs frequently to ensure drinking water quality is consistently in compliance with USEPA standards.  The CMS5000 Monitoring System has the ability to collect, analyze, quantify and report volatile organic compound concentrations in water samples many times per day over several months, without human attention, at locations within a treatment plant or at points along a water distribution system.  The method that is taught includes purging THMs with argon gas into the sampling tube purge and trap headspace, collecting them on a carbon concentrator for one minute and separating using an 8-minute method with variable column temperature programming.  A quantitative method with a three-point, quadratic fit calibration curve library was created from standards.  It was concluded that the CMS5000 Monitoring System has been demonstrated to be a useful tool for accurately determining the concentration of THMs.  As a result, the instrument is an excellent option for continuous on-site monitoring of THM levels in treated drinking water.  CMS5000 THM does not teach that the CMS5000 monitoring system include a micro argon ionization detector or what happens to remove these compounds when they are present above the maximum contaminant level.  
In CMS5000 VOC the INFICON CMS5000 Monitoring System is described as a self-contained analyzer system utilizing GC (Gas Chromatograph) technology for continuous, unattended remote monitoring of water.  The CMS5000 performs complex analyses under the most demanding conditions.  The programmable CMS IQ software allows you to manage the sample collection and analysis sequence, or you can simply use one of the included default methods.  The analytical data is representative of actual water conditions at the time of sampling—providing the answers you need to make better and faster decisions about potentially critical issues.  Concentrations can be accurately measured and reported in minutes.  The CMS5000 was designed to require virtually no operator involvement following initial installation and setup.  Volatile Organic Compounds (VOCs) and Toxic Industrial Chemicals (TICs) in water streams are collected and analyzed on-site for continuous on-line monitoring of multiple chemicals in a single run.  CMS5000 also provides the capability to automatically upload analysis results after every run via FTP to virtually anywhere in the world.  The user can also remotely access the system to view data or select an alternate method.  On-site system integration is managed utilizing a wireless communication port, Ethernet communication, Input/Output (I/O) and Modbus over TCP/IP.  Analyses are also maintained on the instrument’s internal storage as required by the application.  CMS5000 rapidly analyzes VOCs in water using a modified EPA purge and trap concentrator protocol.  The state-of–the-art SituProbe™ purges VOCs from water and collects them on a concentrator prior to GC analysis.  There is no need for sample pre-treatment or filtration.  Since the water condition does not affect the system’s performance, even turbid samples can be analyzed with ease.  The robust CMS5000 was designed with years of reliable operation in mind.  The Micro Argon Ionization Detector (MAID) provides sensitive detection of organic compounds having an ionization potential of 11.7 eV or below.  These compounds include halomethanes and haloethanes, which are sometimes difficult to detect by other common field detectors.  The CMS5000 Monitoring System can even detect these hydrocarbons down to parts-per-trillion (ppt) levels.  The 60 component Restek® MegaMix was analyzed on the CMS5000 with column temperature programming to demonstrate the resolution and overall chromatography capability of the system.  The chromatogram and analysis parameters are shown in Figure 1.  Figure 1 lists the analytes including trihalomethanes and several other halogenated hydrocarbons.  Listed applications include drinking water distribution systems, water source and water distribution protection, wastewater discharge compliance, groundwater remediation and process water quality monitoring.  Page 3 teaches several advantages of the system including low maintenance and consumable requirement, stable operation, applicability to VOC pollutants in a variety of water sources and onboard calibration.  The CMS5000 VOC reference shows that the CMS5000 monitoring system analyzer inherently is a portable gas chromatograph coupled to a micro argon ionization detector applicable to various halogenated compounds in various types of water.  
Figure 2 of the Saini patent publication that teaches a method of monitoring the concentration of volatile organic compounds in a fluid including a first step of on-line measurement of the concentration of each of the volatile organic compounds (halohydrocarbons) of the plurality of volatile organic compounds in the fluid by an analyzer (203,205), a second step of comparing the concentration of each of the volatile organic compounds measured by the analyzer with a predefined threshold value (215), and a third step of reducing the concentration of at least one volatile organic compound if the concentration of said at least one volatile organic compound measured by the analyzer is greater than the corresponding predefined threshold value (217,219,221 and paragraphs [0027]-[0028]).  With respect to claims 2-3, Paragraph [0028] teaches a process in which either the use of certain chemicals are either increased or decreased or process variables are changed.  With respect to claim 4, elements 207, 209, 211 and 213 teach steps/actions amounting to transferring the measured concentrations to a control center (see figure 2 and paragraph [0028]).  With respect to claim 7, paragraph [0024] of Saini teaches that measurement of halohydrocarbons can be important in many contexts, among them regulation of a potable water supply, such as a municipal water supply.  The embodiments presented in this disclosure facilitate a device and related method that can be used for in-situ measurement of halohydrocarbons, that is, without requiring special personnel training or experience normally associated with manual field usage of a mass-spectrometer or electron-capture detector or other sophisticated equipment.  Paragraph [0028] teaches that an electronic control system may responsively and automatically adjust upstream water treatment processes, either by increasing or decreasing the use of certain chemicals, to provide for a sanitized water supply without exceeding recommended THM norms.  Individual THM species contributions may also be used in diagnosing issues associated with the water treatment process.  Paragraph [0004] teaches that prior methods and apparatus developed for the measurement of halohydrocarbons, especially THMs, in aqueous solutions used to quantify THMs in water are based upon gas chromatography (GC) equipped with an electron capture detector (ECD) or a mass-spectrometer (MS).  In this method, water samples are typically collected in vials and brought to an offsite laboratory to analyze by GC-ECD or GC-MS.  Individual compounds are determined and the sum of all 4 THMs constitute total THMs (TTHM).  Paragraph [0072] of Saini teaches that various alternatives to the foregoing techniques will readily occur to those having skill in the art.  To pick just a few examples, techniques mentioned above may be applied using other types of detected optical activity (e.g., other than change in visible color intensity), and halohydrocarbon extraction may be accomplished using mechanisms other than an adsorbent medium.  To pick another example, the method of business described above may be applied with or without modified Fujiwara-type chemistry.  Many other variations also exist.  Accordingly, the foregoing discussion is intended to be illustrative only; other designs, uses, alternatives, modifications and improvements will also occur to those having skill in the art which are nonetheless within the spirit and scope of the present disclosure, which is limited and defined only by the following claims and equivalents thereto. With respect to claims 11-14, Saini teaches apparatus that correspond to each of claims 1-4 and 7.  Saini does not teach an on-line gas chromatography detector used to measure the compounds.  
In the patent Thompson teaches an in-situ continuous liquid analyzing system for continuously analyzing volatile components contained in a water source.   Column 1, lines 18-35 teach that previous water analyses for volatile organic compounds have been performed by purge-and-trap gas chromatography/mass spectrometry or by direct sampling ion trap mass spectrometry by taking a representative aliquot of the water, typically 40 ml in a glass vial sealed with a Teflon-lined septum cap, and analyzing it by the requisite means.  Analysis by purge-and-trap gas chromatography/mass spectrometry took up to one hour per sample, while analysis by direct sampling ion trap mass spectrometry took around three minutes.  Although the direct sampling ion trap mass spectrometry method was considerably faster, it still required that a sample be acquired from sites such as wells, surface water bodies, seeps, etc.  Acquiring samples from wells generally involves purging three well volumes prior to taking the first sample for analysis.  Both methods also require extensive paper work to maintain chain-of-custody record.  Column 1, line 44 through column 5, line 62 teaches that the in-situ continuous liquid monitoring system comprises: a carrier gas supply for continuously supplying a carrier gas, a carrier gas directing means, a first mass flow control means, a second mass flow control means, a sample gas delivering means, a sample gas analyzing means for continuously analyzing the volatile components contained in the liquid, an extraction container, a liquid directing means having a carrier gas inlet port, a liquid inlet port and a liquid outlet port and an extraction container depth positioning means having a cable attached thereto and attached to the extraction container.  The carrier gas supply continuously supplies the carrier gas to the extraction container and is mixed with a water sample that is continuously drawn into the extraction container.  The carrier gas continuously extracts the volatile components out of the water sample.  The water sample is returned to the water source after the volatile components are extracted from it.  The extracted volatile components and the carrier gas are delivered continuously to the sample gas analyzing means through which the volatile components are continuously analyzed.  Also taught are steps for continuously analyzing the volatile components of the sample.  Column 12, lines 57-67 teach that the in-situ continuous liquid analyzing system provides for the immediate quantitation of volatile organic compounds in water.  It also provides for the real-time monitoring of such compounds in water samples or process streams.  Variations in the concentrations of these compounds can be detected and plotted in real-time.  It has been used successfully to monitor the volatile levels in water.  The concentrations of a number of volatile organic compounds, such as toluene, benzene, methyl ethyl ketone, TCA, DCA, xylenes, ethylbenzene and C2-Benzenes, were continuously followed during the treatment process for destroying the compounds.  Column 13, line 57 to column 14 line 23 gives an example with data in table 1 of the in-situ continuous liquid analyzing system being used to monitor chlorinated carbon in water.  
In the patent Sivavec teaches an on-line sparging (dynamic headspace) sampling and monitoring system which sparges both non-polar and polar volatile organic compounds (VOCs) from an aqueous stream.  Column 1, lines 8-64 discuss prior systems and teach that typically, a sampling system is used to monitor manufacturing processes, in which the sampling system may include analyzing capabilities.  The sampling system should obtain a representative sample with minimal operations and time.  While such sampling systems have been used in industry, these sampling systems may experience analytical problems, some of which may be attributed to sampling system features and mechanics.  Manufacturing processes may produce by-products, which need monitoring, such as by sampling and analyzing.  A manufacturing process may produce volatile organic compound (VOCs) by-products at a process discharge, such as, but not limited to, an aqueous discharge.  Typically, VOCs can comprise mixtures of polar and non-polar hydrocarbons.  VOCs can pose analytical problems for conventional monitoring and sampling systems.  Polar and non-polar hydrocarbons generally require two different and distinct processes for sampling from an aqueous discharge.  Non-polar VOCs, such as, but not limited to, benzene, toluene, and aliphatic hydrocarbons including hexane, are generally sampled with a purge-and-trap method and analyzed by gas chromatography (gc).  However, polar VOCs, including but not limited to acetone, methanol, and other alcohols, are typically sampled by sparging or dynamic headspace sampling and analyzed by gas chromatography.  Alternatively, polar VOCs can be sampled by direct injection gas chromatography (gc).  If a monitoring system requires collection of samples (often known as "grab samples"), time delays between the actual sampling operation and the analyzing of the samples often occur.  These time delays may be so long that the value of a sample is diminished because the by-product sample may not be reflective of actual and real-time by-products.  Thus, the time delay is undesirable.  Improvements and advancements have been proposed for sampling systems, however, if these sampling system advancements are applied to old sampling system technology, analytical problems may still arise since the sampling system is limited by the old sampling system technology.  Therefore, improvements in on-line sampling technology are needed to keep up with current process analyzer technology.  Further, a sampling system that is able to sample and monitor polar and non-polar VOCs is needed.  Furthermore, a sampling system that is able to sample and monitor without delays, which are associated with some conventional sampling systems, is needed.  The on-line sparging (dynamic headspace) sampling and monitoring system comprises a network of tubular members that are interconnected to each other to define a fluid passage, in which the network of tubular members comprises an inlet for influent aqueous discharge into the network of tubular members and an outlet for discharge of aqueous discharge from the on-line sparging sampling and monitoring system; a sparger disposed in the network of tubular members, in which the sparger is disposed between the inlet and the outlet of the aqueous discharge so that aqueous discharge flows by the sparger, the sparger providing inert non-reactive gas to the on-line sparging sampling and monitoring system; and at least one analytic device connected to the on-line sparging sampling and monitoring system for analyzing volatile organic compounds in the aqueous discharge.  The aqueous discharge forms an aqueous discharge portion and a headspace during flow through the network of tubular members.  The sparger provides the inert non-reactive gas to flow through the aqueous discharge portion.  The inert non-reactive gas partitions volatile organic compounds from the aqueous discharge portion to the headspace.  Thus, polar and non-polar volatile organic compounds can be analyzed by the at least one analytic device.  With respect to the inlet for influent aqueous discharge, the paragraph bridging columns 3-4 teaches that the inlet (20) is disposed in the network of tubular members and is positioned in between the cap (27) and a connection of the sparger tubular member (11) to the bottom connector tubular member (12).  The inlet and on-line sparging sampling and monitoring system (10) can comprise part of the normal waste and by-product passage for a process being monitored.  Alternatively, the inlet and on-line sparging sampling and monitoring system can be connected to the waste and by-product passage by an appropriate fluid connection in which representative samples of the waste and by-products can be drawn into the on-line sparging sampling and monitoring system.  The influent aqueous discharge establishes an aqueous discharge level (111).  A headspace (112) is defined above the aqueous discharge level in which sparged materials, such as VOCs, can be monitored.  At least column 3 lines 38-50 and column 6, lines 5-36 discuss the analysis of the volatiles from the sparger by a gas chromatography device (300).  The paragraph bridging columns 7-8 teaches that the on-line sparging sampling and monitoring system can provide enhanced monitoring precision for both polar and non-polar hydrocarbons compared to conventional static headspace techniques alone.  The on-line sparging sampling and monitoring system provides sampling of both non-polar and polar VOCs together without separate monitoring setups.  Further, the on-line sparging sampling and monitoring system can be configured for real-time monitoring and can be coupled to continuous or automated process analyzers.  Thus, the on-line sparging sampling and monitoring system can provide real-time data for process control and feedback, without time delays experienced by conventional sampling and monitoring systems.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sampling system of CMS5000 TMH to have a form such as taught by Thompson or Sivavec because of their ability to provide a gas sample from a fluid in a continuous manner for analysis from a variety of sources such as process streams and the other advantages taught by Thompson or Sivavec.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to add the ability to change the concentration of at least one of the volatile components as taught by Saini to the CMS5000 TMH method because that appears to be the ultimate purpose of the measurement method of CMS5000 TMH and Saini shows that it can be done for halohydrocarbons in a process stream in which they are contained.  
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CMS5000 TMH in view of CMS5000 VOC, Saini and Thompson or Sivavec as applied to claims 1-4 and 7 above, and further in view of Wolf (US 2010/0292844) and Mitchell (US 2016/0102510).  CMS5000 TMH teaches various alternative water monitoring applications but does not teach other ways to treat water or the use of a similar monitor on drilling fluids.  
In the patent publication Wolf teaches an automated water treatment system and methods for treating raw water to produce potable water.  The system is a self-contained portable water treatment system having several selectable treatment subsystems and a controller which automatically selects and controls the mode of operation from a transient, normal or backwashing mode, automatically controls the flow of water through a treatment path based upon the selected mode of operation and the measured water quality characteristics of the water at selected locations, automatically determines, based upon the selected mode of operation and the water quality parameter measurements, which of the plurality of the selectable subsystems is needed to produce potable water at the output; and automatically direct the flow of water through a treatment path through the system to bypass the water treatment subsystems and elements that are not needed to produce potable water.  The system is configured to fit inside a standard-sized commercial shipping container for transport and during operation.  Paragraph [0011] teaches that the water treatment subsystems include a strainer subsystem for removing particulates of a size that could potentially disrupt the water treatment system; a primary oxidation subsystem downstream of the strainer subsystem for the primary treatment of the strained water; an ozone injector coupled to the primary oxidation subsystem for injecting ozone into the primary oxidation subsystem for the oxidation of contaminants in the strained water; at least one filtration subsystem for removing smaller particulates from the water wherein the at least one filtration subsystem is selected from the group consisting of mixed media filtration elements, micro-filtration membrane elements, ultra-filtration membrane elements and activated carbon filter elements; a reverse osmosis subsystem for removing at least dissolved contaminants from the water; and a final oxidation subsystem for further oxidizing and disinfecting the water received from subsystems upstream of the final oxidation subsystem wherein ozone can be injected and then ultraviolet radiation can be imparted into the final oxidation subsystem to further enhance disinfection and advanced oxidation.  
In the patent publication Mitchell teaches systems and methods for monitoring drilling fluids in real time.  One method includes circulating a drilling fluid into and out of a borehole, generating a first output signal with a first optical computing device arranged near an outlet of the borehole, the first optical computing device having a first integrated computational element configured to optically interact with the drilling fluid, receiving the first output signal with a signal processor communicably coupled to the first optical computing device, determining the concentration of a gas present in the drilling fluid at the outlet of the borehole with the signal processor and generating a resulting output signal, conveying the resulting output signal to one or more peripheral devices, and adjusting one or more drilling or completion parameters in response to the concentration of the gas present in the drilling fluid.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the CMS5000 TMH process to other types of water treatment such as taught by Wolf and to other processes in which chemicals within a fluid are monitored to adjust process conditions such as the process of Mitchell because of the adaptability of the CMS5000 TMH methods to other water purification methods and or chemical monitoring process and the desire to monitor those processes in a similar manner as taught by at least Mitchell.  
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. In response to the claim changes, examiner replaced Emmert with a new primary reference and teaching reference showing the measurement of trihalomethanes in drinking water with an analyzer that comprises a portable gas chromatograph coupled with a micro argon ionization detector.  Thus the arguments directed to the reference combination in which Emmert is the primary reference are moot.    
With respect to other arguments, this is the first time that applicant has actually required that the analyzer include any particular detector type.  Examiner’s previous statement regarding the previously cited Hassan and Roques references were not meant as a rejection.  Had examiner used them in the current action, an explanation supporting obviousness would have been provided.     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to other applications for the CMS 5000 monitoring system.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797